Citation Nr: 0430897	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  99-09 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a compensable rating for tendonitis of the 
wrists.  

2.  Entitlement to a compensable rating for tendonitis of the 
ankles.  

3.  Entitlement to assignment of a higher evaluation for 
headaches, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


INTRODUCTION

The veteran had active duty service from June 1987 to June 
1997.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) which, 
in part, granted service connection for tendonitis of the 
writs and ankles, and for headaches.  These disabilities were 
all rated noncompensable with an effective date of June 10, 
1997.  A notice of disagreement was received in September 
1998, a statement of the case was issued in March 1999, and a 
substantive appeal was timely received in May 1999.  

Although service connection for low back disability was also 
initially in appellate status, this benefit was granted by 
rating decision in December 2003.  The December 2003 rating 
decision also increased the rating for service-connected 
headaches from noncompensable to 30 percent, effective from 
June 10 1997. 


FINDINGS OF FACT

1.  The veteran's service-connected tendonitis of the wrists 
is manifested by complaints of pain, but without limitation 
of motion. 

2.  The veteran's service-connected tendonitis of the ankles 
is manifested by complaints of pain, but without limitation 
of motion.  

3.  The veteran's service-connected headaches are not 
productive of very frequent completely prostrating and 
prolonged attacks that are productive of severe economic 
inadaptability. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
rating for the veteran's service-connected tendonitis of the 
wrists have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and 
Diagnostic Codes 5003, 5024 (2003).

2.  The criteria for entitlement to a compensable disability 
rating for the veteran's service-connected tendonitis of the 
ankles have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and 
Diagnostic Codes 5003, 5024 (2003).

3.  The criteria for assignment of a rating in excess of 30 
percent for headaches have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic 
Codes 8100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the claims on appeal.  
The discussions in the rating decision, statement of the case 
and supplemental statement of the case have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, in a May 2003 
VCAA letter, the veteran was advised of the types of evidence 
VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
 
The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, a substantially complete application was received in 
June 1997.  The claims were denied in October 1997.  At the 
time of that rating decision, VCAA had not yet been enacted.  
Only after that rating action was promulgated was VCAA signed 
into law.  Thereafter, the RO did furnish VCAA notice to the 
veteran in May 2003.    

Because the VCAA notice in this case was not provided to the 
appellant prior to the October 1997 RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the statement of the case and supplemental 
statement of the case, the RO informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the May 2003 VCAA letter, VA informed the 
appellant that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  Thus, the Board finds that VA's duty to notify 
has been fulfilled and any defect in the timing of such 
notice constitutes harmless error.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify the appellant and that 
adjudication of the claim at this juncture, without directing 
or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The appeal is now ready to be considered on the 
merits.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private medical records and VA examinations.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claims.

Analysis

The present appeal involves the veteran's claims that the 
service-connected disabilities at issue warrant higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case with regards to the tendonitis claims, the 
appeal arises from the original assignment of disability 
evaluations following an award of service connection, the 
severity of the disabilities at issue are to be considered 
during the entire period from the initial assignment of the 
disability ratings to the present time.  See Fenderson v. 
West, 12 Vet.App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Tendonitis of the wrists and ankles

The veteran's service-connected tendonitis of the wrists and 
service-connected tendonitis of the ankles have been rated by 
the RO under the provisions of Diagnostic Code 5024 and 5003.  
Diagnostic Code 5024 provides that diseases under Diagnostic 
Codes 5013 through 5024 will be rated on limitation of motion 
of affected parts, as arthritis, degenerative.  38 C.F.R. § 
4.71a, Diagnostic Code 5024.  Pursuant to Diagnostic Code 
5003, arthritis established by x-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

Turning to the record, service connection has been granted 
for tendonitis of the wrists and tendonitis of the ankles.  
The RO has assigned a noncompensable rating for both claims.  
The veteran maintains that the severity of both disabilities 
warrant assignments of compensable ratings.  

Private medical records dated from August 1998 to October 
1998 indicate the veteran was treated for orthopedic problems 
with her wrists and ankles.  In particular, the veteran was 
diagnosed with a history of recurrent tendonitis in the right 
wrist and long term left ankle pain.  A September 1998 record 
revealed that the veteran reported that she had right wrist 
pain which began 8 or 9 years earlier during service.  The 
veteran stated that it started to hurt with repetitive use.  
The veteran complained of current shooting pains in her right 
wrist, indicating the proximal, ulnar and volar forearm.  The 
pain was aggravated by lifting a milk cartoon or coffee cup.  
Upon physical examination there was no Tinel's sign of over 
either median nerve at the wrists.  Phalen's test was 
negative.  Manual muscle testing of the upper extremities was 
normal.  Grip strength on the right was 44/45/53 and on the 
left 60/74/57.  The veteran had discomfort with the testing 
on the right.  Manual muscle testing was normal throughout 
the lower extremities.  The diagnosis was right wrist pain 
with no evidence of deQuervain's disease or lateral 
epicondylitis.  

An October 1998 record stated that the veteran mostly had 
pain in her right wrist and left ankle which was somewhat 
chronic in nature.  The veteran reported that her wrist 
started to throb when she used her hand over long periods of 
time.  The examiner noted that on physical exam there was 
full range of motion of all extremities.  

The veteran was afforded VA examinations in August 1997 and 
May 2003 for her wrists and ankles.  During the August 1997 
VA examination the veteran reported that her wrists have been 
hurting for the past 10 years.  She said she wore braces and 
felt some popping in her wrists, especially her left wrist.  
She stated she had to do a lot of lifting while in the Air 
Force and had to work on hard concrete, she claimed this 
contributed to her problems.  She also reported that her 
ankles pop, particularly her left ankle, and she had pain in 
both ankles due to the lifting in service.  Upon physical 
examination the examiner noted that both wrists were normal.  
The veteran had full range of motion and could make a 
complete fist to the linear skin folds on the palm on both 
hands.  She had a little crepitation felt on the movement of 
the left wrist.  Examination of both ankles showed no 
swelling, and a full range of motion.  She had a little 
crepitation noticed in the left ankle on movement, however, 
the examiner noted it was not swollen.  The examiner opined 
that the veteran's wrist and ankle complaints suggested 
tendonitis.  

The examiner indicated that the claims folder was reviewed 
prior to the May 2003 VA examination.  In the reporting the 
veteran's medical history the examiner pointed out that a 
March 1997 note revealed that the veteran worked in a 
maintenance shop where physical labor was required and she 
had problems with recurrent back pain and with tendonitis in 
the wrist and elbow.  It was stated that the veteran did not 
have any complaints at that time.  The veteran reported that 
she had wrist tendonitis approximately twice a month and 
occasional ankle tendonitis.  

Upon physical examination the ankles had normal range of 
motion.  There was no evidence for any ligamentous laxity 
noted in either ankle.  On palpation, there was slight 
tenderness along the tendons behind and lower to the medial 
malleoli.  There was normal range of motion of both wrists.  
All motion was pain-free.  On palpation there appeared to be 
slight tenderness over the lateral femoral epicondyle.  No 
other tenderness was noted over any of the tendons that had 
been painful in the past.  The veteran had normal function of 
both hands, with normal grip and normal dexterity.  The 
examiner's diagnosis included tendonitis around the ankles 
and wrists.  The examiner stated the veteran may have 
myofascial pain syndrome and may be prone to having recurrent 
tendonitis.  The range of motion of all joints was normal.  
All motions were pain-free.  Motor strength in the upper and 
lower extremities was normal.  The examiner opined that the 
only limitation the veteran had is repetitive motions, heavy 
lifting and repetitive bending over activities.  

As noted above, pursuant to Diagnostic Code 5003, arthritis 
is rated on the basis of limitation of motion.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

As noted in the October 1998 private medical record, and 
August 1997 and May 2003 VA examinations, the veteran has 
normal range of motion in her wrists and ankles.  In a 
September 1998 statement the veteran herself stated that she 
had pain and weakness in her wrist and ankle, but not 
swelling.  The August 1997 VA examination indicated that 
there was no swelling around the ankles and the May 2003 VA 
examination showed normal range of motion for wrists and 
ankles and all motions to be pain-free.  The Board 
acknowledges the veteran's complaints of pain with movement 
of wrists and ankles, and in reviewing the evidence the Board 
has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59; DeLuca, supra.  However, there has been no persuasive 
showing of functional loss due to pain that would limit 
motion so as to result in a compensable rating.  The 
preponderance of the evidence shows that the veteran does not 
have limitation of motion of the wrists and ankles and thus 
is not entitled to a compensable rating under Diagnostic Code 
5003.  

As discussed above, Diagnostic Code 5024 provides that 
diseases under Diagnostic Codes 5013 through 5024 will be 
rated on limitation of motion of affected parts, as 
arthritis, degenerative.  In this case, ratings under other 
appropriate diagnostic codes for the wrists (Codes 5214-5215) 
and ankles (Codes 5270-5274) are inapplicable as the evidence 
shows the wrists and ankles have normal range of motion.  

Headaches

The veteran's service-connected headaches have been rated 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100, for 
migraines.  Under this diagnostic code, migraine headache 
disorders with characteristic prostrating attacks occurring 
on an average once a month warrant a 30 percent disability 
evaluation.  Migraine headache disorders with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrant a 50 percent 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Private medical records dated from August 1998 to October 
1998 show the veteran was treated for migraine headaches.  
The veteran was diagnosed with a history of chronic 
headaches, probably migraine.  An October 1998 record appears 
to report a September 1998 MRI brain scan which did not show 
evidence of any significant lesions of the 8th nerve or of 
the brain or sinuses which would lead one to see the 
migraines.  

The veteran was afforded a VA examination in August 1997.  In 
reporting her medical history she stated that she started to 
suffer from headaches in 1987 in Germany.  She asserted that 
they usually affected the left temporal area and were retro-
orbital and sometimes also affected the right temple.  There 
was photo and phonophobia.  She reported that they lasted up 
to 3 days, were sharp, stabbing and throbbing and recurred up 
to three times a week, the longest interval being two to 
three weeks.  The neurological examination showed that optic 
fundi were within normal limits.  Visual fields were full to 
convergence.  Extraocular movements were full without 
nystagmus, there was no facial dysesthesia.  The muscles of 
the jaw, face, palate and tongue moved symmetrically and 
speech was well-articulated.  The diagnosis was classical 
migraine, controlled by medication.  

The veteran also was apparently afforded a VA examination in 
June 2003.  She reported aches began in her neck and 
progressed to a headache in the temple, usually on the left 
side but sometimes on the right.  The pain was sharp and 
throbbing.  Severe pain was accompanied by fatigue, 
photophobia and audiophobia.  The headaches initially 
occurred every few months, recently they increased to about 
twice a month.  The veteran claimed that if she caught the 
headaches at the stage of neck discomfort they did not 
further develop.  When they did develop, the severity 
gradually built over two to three days to about 10/10.  She 
said that her headaches caused her to lose about one day a 
month of work.  The exam showed the veteran's cranial nerves 
were intact.  There was no nystagmus.  On motor exam, bulk 
and tone were normal.  Strength was 5/5 throughout.  The 
examiner concluded that the frequency of the veteran's 
headaches was about twice per month, lasting up to 3 days.  
The maximum severity was 10/10 with prostration.  The 
examiner commented that the veteran lost one day of work per 
month due to the headaches.  

The veteran claims her headaches have interfered with her 
work.  The veteran's September 1998 notice of disagreement 
and September 1998 letter indicate that she averaged had 
about two headaches per week.  In her May 1999 VA Form 9 
Appeal, the veteran claimed that she had an average of 10 
headaches per month with several of them being of a prostatic 
nature.  A letter received in June 1999 from the veteran's 
supervisor shows the veteran's headaches affected the quality 
of her work.  The letter indicated the veteran at times had 
to leave work early due to her pain.  A letter received in 
August 1998 from apparently another supervisor reveals that 
the veteran's headaches occurred as often as 4 times per week 
and caused her intense pain and difficulty concentrating.  
The supervisor reported that the headaches have been 
occurring for the past 11 years and were an ongoing problem.  

The Board notes that the veteran's representative in the Form 
I-646 claims that the veteran should receive a 50 percent 
evaluation for her headaches.  As noted earlier, migraine 
headache disorders with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability warrant a 50 percent evaluation.  38 C.F.R. § 
4.124a, Diagnostic Code 8100.  After reviewing the evidence 
of record, the Board concludes that entitlement to a 
disability evaluation for headaches in excess of 30 percent 
is not warranted.  Although the veteran does clearly suffer 
periods of severe headaches, the overall evidence is against 
a finding that the episodes should be viewed headaches with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  As reported in 
the veteran's most recent June 2003 VA examination, while her 
headaches occurring twice per month undoubtedly result in 
substantial discomfort, they are not shown to result in the 
degree of impairment contemplated under the migraine code for 
an evaluation in excess of 30 percent disabling.  The veteran 
loses one day of work per month due to the headaches.  The 
Board finds that missing up to one day of work per month does 
not equate to severe economic inadaptability.  In this 
regard, it is noted that, while the veteran has impaired 
industrial capabilities, the assigned 30 percent disability 
rating itself is recognition that industrial capabilities are 
impaired.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  Accordingly, the Board concludes that the evidence 
of record does not reflect that the veteran's service-
connected headaches are productive of severe economic 
inadaptability.  Thus, a 50 percent disability rating is not 
warranted.  It appears that the current severity of this 
disability is fully contemplated by the existing 30 percent 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

The appeal is denied as to all issues.



	                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



